Citation Nr: 0001055	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-48 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  The propriety of the initial 10 percent evaluation for 
tendonitis of the right wrist.

3.  The propriety of the initial 10 percent evaluation for 
traumatic cataract of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in July 1992 
and September 1993.  By rating decision of July 1992, the RO 
granted service connection for, among other things, a right 
wrist disorder, and assigned a 10 percent disability rating.  
Service connection was denied for a right knee disorder and a 
right eye condition.  The veteran appealed for a higher 
rating for his right wrist disorder and for service 
connection involving the right knee and right eye.  The 
veteran was afforded an RO hearing in January 1993.  By 
rating decision of September 1993, the RO granted service 
connection for a right eye disorder and assigned 
noncompensable disability rating.  The veteran appealed for a 
higher rating for his right eye condition, characterized as a 
traumatic cataract of the right eye, and continued his 
appeals involving the right wrist and right knee.

By rating decision of June 1995, the RO granted a 10 percent 
rating for the veteran's right eye disorder and denied 
service connection for a right finger disorder.  The claims 
folder contains a notice letter addressed to the veteran and 
dated June 13, 1995.  However, in a statement received at the 
RO in October 1995, the veteran indicated that he had not 
received any notice of a decision concerning his claim for 
entitlement to service connection for a right finger 
disorder.  This matter is referred to the RO for any and all 
appropriate action.

Because the appeals involving the right wrist and right eye 
are from original awards, the Board has framed those issues 
as shown on the title page of this decision.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not construed as claims for increased ratings).


REMAND

Appellate review of the claims folder shows that the veteran 
requested hearings at the RO before a local hearing officer 
and before a member of the Board at the RO in his December 
1992 substantive appeal to the Board (VA Form 9).  The 
veteran was afforded an RO hearing in January 1993.  In his 
July 1999 substantive appeal (received in August 1999), the 
veteran requested a second RO hearing.  He was scheduled for 
a hearing in September 1999, but failed to appear when he did 
not receive the notice before the date of the scheduled 
hearing.  By statement dated September 14, 1999, the veteran 
indicated that he wanted to reschedule his hearing at the RO.  
No action was ever taken with respect to the veteran's 
December 1992 request for a hearing at the RO before a member 
of the Board.

Against this background, the Board sent a letter to the 
veteran in November 1999 to clarify what type of hearing he 
wanted.  The veteran was advised that if he did not respond 
to the letter, it would be assumed that he still wanted to 
have a hearing at the RO before a member of the Board.  No 
response was received from the veteran.

As such, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

No action is required of the appellant until he receives 
further notice from the RO. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


